MAUCK, J.
Lawrence Hallock brought his action in the Municipal Court of the City of Lake-, wood to recover damages sustained by the burning of his personal property. He' claimed that the chattels were stored in a barn and that the b,arn took fire from another fire that the defendant Doan Builders, Incorporated, had negligently built and maintained on the adjoining, property. He recovered a judgment in the Municipal Court, and it is now sought to reverse that judgment.
There is no question that the defendant was negligent as charged.
The sole question , is whether or not the',, negligence in building and maintaining the fire on the adjoining lot was the proxifnate' cause of the burning of the barn. The evidence tends to show that the defendant built a fire in the basement, the building over which had been torn down,- and that in starting the fire it had no license so'to do as required by the- Municipal ordinance.
The evidence further tends to show that the defendant had two guards working about the fire but that in spite of their efforts the fire had so escaped as to result in two, three or four independent fires on the outside of the basement, but on the same lot. One of these incidental fires was on the rear of the lot and. within a few feet of the barn. While there is no evidence directly showing the passing of fire , or sparks from the lot on which it was begun to the barn, the fact that the fife did escape from the basement and started an independent blaze at the rear of the lot, is some evidence that it further escaped and ignited the barn itself. The probability of this is enhanced by the fact that it was a dry day and the wind was blowing toward the barn. The probabilities qf the case were with the plaintiff. We not only had enough case to .avoid a non-suit, but enough evidence to sustain the verdict.
Middleton, PJ, and Blosser, J, concur.